Citation Nr: 1816367	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  09-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1982 to November 1985 and from October 1990 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
October 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in North Little Rock, Arkansas.  Following a February 2010 Travel Board hearing, the Board remanded this case in July 2010, July 2015 and once more in June 2017.  In November 2017, the Veteran waived his right to have the Agency of Original Jurisdiction (AOJ)/RO consider any newly received evidence.

In February 2017, the Veteran filed a Notice of Disagreement with the RO's denial of service connection for irritable bowel syndrome.  The RO responded with a Decision Review Officer letter in March 2017, and as such the Board considers this matter to be pending before the RO and will not remand it for the issuance of a Statement of the Case at this juncture.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has OSA that was incurred during, caused or aggravated by his military service or by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for OSA are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.316, 3.317 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II.  Relevant Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101 (21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. 
§§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or a disease, and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology supporting a finding of chronicity since service.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  Only the chronic diseases as defined by 38 C.F.R. § 3.309(a) are subject to this alternative continuity of symptomatology proof exception.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted, in any event, even for a disability first shown after service, when the evidence, including that pertinent to service, shows the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  Caluza at 511-12.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

III.  Facts and Analysis

The Veteran claims that he developed OSA while serving on active duty, possibly as the result of his exposure to and inhaling of exhaust fumes, smoke from oil fires, burning feces, chemical agents, and other contaminants.  See VA Form 9, Appeal to Board of Veterans' Appeals received in May 2009; VA Form 9, Appeal to Board of Veterans' Appeals received in November 2011.  Two lay statements were received from servicemembers that served with the Veteran during Operation Desert Storm in August 2010.  The statements indicated that, during his active duty service, presumably between October 1990 and April 1991, the Veteran would snore loudly, be found asleep at work during the day, and constantly be tired.  See VA Form 21-4138s, Statements in Support of Claim received in August 2010.  

At his February 2010 Board hearing, the Veteran also stated that, during his service during Operation Desert Storm, between October 1990 and April 1991, he was put on guard duty, and would often sleep just two or three hours each day, every day.  See Transcript of Hearing Before the Board dated in February 2010.  The Veteran also said that he did not complain of his difficulties sleeping during his service because he did not want to be sent home.  See id.  

The Veteran also claimed, through his representative, that his OSA was caused or aggravated by his service-connected PTSD.  Specifically, the Veteran's representative submitted Informal Hearing Presentations (IHPs) in April 2017 and February 2018, both of which included excerpts from articles describing studies that found a correlation between the presence of PTSD and sleep apnea in veterans.  The Board notes, however, that the cited articles and studies all fell short of stating that there was a causal relationship between the two conditions.

The Board finds that the most pertinent evidence regarding this claim includes the Veteran's statements and those of his representative and fellow servicemembers, his service treatment records (STRs), VA and private treatment records, and the relevant VA examination opinions of record.

The Veteran's STRs show no record of any complaint by the Veteran of any OSA-related symptoms including any difficulty sleeping during his active duty service.   

The Veteran's VA treatment records indicate that he was assessed as having sleep apnea in December 2007 and then officially diagnosed with sleep apnea in April 2008.  See VA Treatment Notes dated in December 2007 and April 2008.  The Veteran claimed entitlement to service connection for his sleep apnea the next month, claiming to have been recently diagnosed with the condition.  See VA 21-4138, Statement in Support of Claim received in May 2008.  A private Polysomnography Interpretation report received in May 2011 indicates that the Veteran was diagnosed with "very mild" sleep apnea.  He was noted to be overweight and to have a body mass index (BMI) of 29 in and at the time of that report.

The Veteran's VA and private treatment records, however, do not reflect any evaluations or treatment for or diagnosis of sleep apnea prior to about 2007, nor do they reveal any other indications as to the etiology of the Veteran's sleep apnea, besides that which can be gleaned from the aforementioned date/year of diagnosis.

Three VA examination opinions were obtained for the purpose of determining the etiology of the Veteran's sleep apnea.  Upon examination of the Veteran and his claims file in May 2011, the first examiner opined that the Veteran's sleep apnea is less likely than not (less than 50/50) related to his military service.  As the examiner explained, individuals with sleep apnea typically will have early manifestations of problems with sleep and morning fatigue and the Veteran's STRs showed no complaints of any difficulty sleeping.  The examiner further opined that the Veteran's sleep apnea is instead related to his progressive weight gain over the years and body size.

The Veteran was afforded another VA examination in April 2016, and that second examiner opined that it is less likely than not that the Veteran's OSA is due to any environmental exposures during service in the Persian Gulf.  The examiner supported this opinion by explaining that OSA is caused by anatomical variations in the craniofacial features and/or neck and that no causative or associative relationship has been established in the literature between sleep apnea and the environmental hazards experienced during military service in Southwest Asia.  This examiner also indicated that the Veteran's gradual weight gain, together with his anatomically crowded oropharynx, was the more likely cause of his sleep apnea.  Regarding the Veteran's snoring during his military service, the examiner also explained that snoring is common in even those without OSA and that it is not indicative of OSA.  Regarding the Veteran's daytime sleepiness during his military service and startled/struggled breathing after waking, the examiner explained that those symptoms, too, were not necessarily indicative of OSA, and were possibly related instead to the combat situation that soldiers like the Veteran were placed in and the associated lack of sleep that the Veteran testified that he experienced during his service.

Finally, a third VA examination opinion was obtained in June 2017, and the examiner opined that the Veteran's OSA was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner supported this opinion by explaining: (1) that OSA is a common disorder characterized by narrowing or collapse of the pharyngeal airway during sleep; (2) that it is caused by anatomic variations in the craniofacial features and/or neck; and (3) that no mental health illness has been shown to cause these anatomic variations in craniofacial features or physical narrowing or collapse of the airway.  For the same reasons, the examiner also opined that the Veteran's OSA was not at least as likely as not aggravated beyond its natural progression by the Veteran's service-connected PTSD.

After consideration of all of the evidence of record, the Board finds that the Veteran is not entitled to service connection for his OSA.  A review of the Veteran's claims file, including his service records, indicates that the Veteran did not serve on active duty between April 1991 and the time of his diagnosis with OSA, in about 2007.  The only evidence of record that indicates that the Veteran's OSA may have been incurred during or caused by his active duty service or his service-connected disabilities are the Veteran's statements and those of his representative and fellow servicemembers.  However, none of those persons have been shown to be qualified through education, training, or experience to offer medical diagnoses of the Veteran's claimed condition, or statements or opinions as to the etiology thereof.  See 38 C.F.R. § 3.159(a).  Thus, none of their statements may serve as direct evidence of the etiology of the Veteran's OSA.  As far as the lay statements from the Veteran's fellow servicemembers are concerned, the Board finds that they do not indicate that the Veteran had OSA during his active duty service.  This conclusion is based on the findings set forth in the April 2016 VA examination opinion, which provided that snoring and daytime sleepiness is not indicative of one's having OSA.  The Board finds that this opinion outweighs the aforementioned lay statements, and the Veteran's own statements that he suffered from OSA-type symptoms during service, in terms of probative value, since the examiner is presumably more knowledgeable in the etiology of OSA than the Veteran and his fellow servicemembers are.  See Caluza, supra.  

For purposes of clarity, with regard to the Veteran's claim that his OSA was caused by his exposure to various substances, contaminants and chemicals during his active duty service, the Board specifically finds that he is, once again, not competent to opine on such a matter, for the same reason as stated above.  Thus, his claim to that effect is of no probative value.  See 38 C.F.R. § 3.159(a).  Finally, with regard to the claims that the Veteran's OSA is caused or aggravated by his PTSD, the Board finds that those claims are also outweighed, in terms of their probative value, by the findings set forth in a VA examination opinion; in this case, the June 2017 opinion.  The articles cited in support of those claims by the Veteran and his representative simply state that there is a correlation between veterans' diagnosis with PTSD and their diagnosis with OSA.  As noted above, they do not indicate that PTSD causes OSA, let alone in his own case.  Furthermore, the Board finds the June 2017 examiner's rationale quite compelling, in that it explains that OSA is not caused by psychological factors, but instead by physical, anatomic variations in the craniofacial features and/or neck.  Thus, considering all of the above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has OSA that was incurred during or caused by his military service, or caused or aggravated by his service-connected PTSD.  Therefore, the claim for service connection for OSA must be denied.


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD) is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


